—In an action, inter alia, to recover damages for personal injuries, the defendant John Caldor, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Cannavo, J.), dated January 14, 1999, as denied its motion pursuant to CPLR 3211 to dismiss the complaint insofar as asserted against it, and granted the plaintiffs’ cross motion to the extent that the plaintiffs’ time to serve the complaint was extended for 120 days.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the facts of this case, the Supreme Court did not improvidently exercise its discretion in granting the plaintiffs an extension of time to serve the appellant. Santucci, J. P., Altman, Friedmann and H. Miller, JJ., concur.